DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a storage unit, an element extraction unit, a reference forming limit, a heat affected zone forming limit value generation unit, an analysis running unit, a principle stain determination unit, and a fracture determination unit in claim 1;
a joint element extraction unit, an annular ring specification unit, and an element determination unit in claim 2;
an adjacent information acquisition unit, a material property estimation unit, a forming limit value generation unit in claim 3;
an element size determination unit and a forming limit value change unit in claim 4;
an element size extraction unit and an element size arithmetic operation unit in claim 5; and a target forming limit value generation unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an analysis running unit which runs the deformation analysis by using the input information and outputs deformation information including strain of each element included in the heat affected zone; a principal strain determination unit which determines maximum principal strain and minimum principal strain of each element included in the heat affected zone; and a fracture determination unit which determines whether each element in the analysis model will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined and a heat affected zone forming limit line specified by the forming limit value in the heat affected zone. As is evident from applicant’s specification, [0015-0025], the claimed determinations use mathematical calculations relating strain, element size and heat zones to determine fracture. Thus, the provided limitations recite concepts that falls into the “mathematical concept” grouping of abstract ideas. 
 and reference forming limit value information indicating a reference forming limit value used as a forming limit value in a reference element size, which is an element size used as a reference; an element extraction unit which extracts elements included in the heat affected zone formed around a spot weld portion of the steel material; a reference forming limit value generation unit which generates the reference forming limit value in accordance with material property and the sheet thickness of the heat affected zone on the basis of the reference forming limit value information and a heat affected zone forming limit value generation unit which uses tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in an element size of an element included in the heat affected zone, and generate a forming limit value in the heat affected zone fall within the abstract grouping of “mental process”.  The pointed to limitation are data collected by a user/tabulated and used in the recited mathematical calculation that can be practically performed in the human mind, e.g., scientists and engineers have been solving strain/stress/tensile equations for determining fractures since FEM analysis was first used in the mid 1950’s. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. The recitations of the units does not negate the mathematical and mental nature of these limitations because the claim merely uses the generically claimed computer units as tools for performing the otherwise mental mathematical processes. 
This judicial exception is not integrated into a practical application because the claimed units read as generic computer elements performing the abstract idea without providing 
Claims 8 and 9 are rejected similarly to claim 1.  Further, the limitation of a computer of claim 9 merely reads as a tool used for performing the claimed abstract ideas falling within the mathematical and metal concepts groupings, as described above.

Claims 2, 6, and 7 further defined the abstract idea falling within the mathematical grouping without providing significantly more.  Further, the claimed unit is considered to be an additional element that merely reads as a generically claimed computer element that performs the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

Claims 3 and 5 further defined the abstract ideas falling within the mathematical and mental concepts grouping without providing significantly more.  Further, the claimed unit is considered to be an additional element that merely reads as a generically claimed computer element that performs the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

Claim 4 further defined the abstract idea falling within the mental concept grouping without providing significantly more.  Further, the claimed unit is considered to be an additional element that merely reads as a generically claimed computer element that performs the abstract 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2014/0019099) in view of Ueda et al. (JP 2008107322).

With respect to claim 1, Zhu et al. teaches a fracture determination device [0019] comprising: a storage unit [0028] which stores element input information indicating material property and sheet thickness of a steel material (i.e. at step 600, the FEM model defines the shell elements that represent the steel material [0025] capable of) having a heat affected zone and an element size (as defined in the model representing the sheet metal blank) in an analysis model (a FEM model) used for a deformation analysis of the steel material by a finite element method (s604), and reference forming limit value information (via Fig. 5) indicating a reference forming limit value indicating a forming limit value (standard to the sheet metal blank and thickness) in a  entered with respect to the material and model) and outputs deformation information including strain of each element [0019] included in the heat affected zone; a principal strain determination unit (i.e. a portion of Fig. 7) which determines maximum principal strain and minimum principal strain of each element included in the heat affected zone [0020-0021]; and a fracture determination unit (i.e. a portion of Fig. 7) which determines whether each element in the analysis model (FEM) will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined [0020-0021] which discloses determining failure using a curve disclosed by Zhu et al.) 
Zhu et al. remains silent regarding an element extraction unit which extracts elements included in the heat affected zone formed around a spot weld portion of the steel material; a reference forming limit value generation unit which generates the reference forming limit value in accordance with material property and the sheet thickness of the heat affected zone on the basis of the reference forming limit value information; a heat affected zone forming limit value generation unit which uses tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in an element size of an element included in the heat affected zone, and generate a forming limit value in the heat affected zone; and the fracture determination unit determines whether each element in the analysis model will fracture on the basis a heat affected zone forming limit line specified by the forming limit value in the heat affected zone.

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Zhu et al. to include the control logic of Ueda et al. to determine possible fracture in a heat affected area of a spot weld as modeled in a finite element analysis because Ueda et al. teaches such a modification allows for the finite element model of Zhu et al. to be more accurate in determining fracture in a steel plate having been spot welded. 

With respect to claim 9, Zhu et al. with respect to Ueda et al. teaches a non-transitory computer readable medium ([0028-0029] of Zhu as modified by Ueda eta l) having stored therein a fracture determination for causing a computer (taught by Zhu) to perform program the steps performed by the rejected device of Zhu et al. as modified by Ueda et al..

With respect to claim 4, Zhu et al. as modified teaches wherein the heat affected zone forming limit value generation unit (of the computer of Zhu et al. as modified) has: an element size determination unit (of the modified computer as part of the FEM analysis) which determines an element size of an element (as modeled in the FEM) included in the heat affected zone (of the spot weld); and a forming limit value change unit (i.e. a portion of the computer as modified) which uses the element size and tensile strength of the steel material to change the reference forming limit value (i.e. the reference limit) in accordance with the determined element size (so as to ensure accurate analysis of the spot weld and the analysis reflects the element sizes of that weld).

With respect to claim 5, Zhu et al. as modified teaches wherein the element size determination unit (of the modified computer) has: an element size extraction unit (i.e. a portion of the computer) which extracts an element size of each element included in the heat affected zone (of the spot weld as modeled); and an element size arithmetic operation unit (i.e. a portion of the computer) which performs arithmetic operation to obtain an element size of an element 

With respect to claim 6, Zhu et al. as modified teaches wherein the deformation analysis is (the FEM analysis run on the computer is capable of being) a collision deformation analysis (insofar as what is structurally recited defining how the analysis is a collision deformation analysis; note an FEM analysis is capable of running a collision deformation analysis by inputting collision like forces into the FEM analysis) of a vehicle (for example a door, [0002] of Zhu et al.) formed by the steel material.

With respect to claim 7, Zhu et al. in view of Hiwatari et al. teaches all that is claimed in the above rejection of claim 16, but remains silent regarding the mathematical specifics of wherein a target forming limit value generation unit generates a target forming limit value by using a forming limit value prediction expression, which is a function of the element size and tensile strength of the steel material, the forming limit value prediction expression is, in a case where p is a strain ratio, M is an element size indicating a size of an element in an analysis model used in an analysis by the FEM, E1 is maximum principal strain in an element size M, and E2 is minimum principal strain in the element size M, represented by a first coefficient k1 and a second coefficient k2 as

    PNG
    media_image1.png
    86
    149
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    25
    127
    media_image2.png
    Greyscale


and the second coefficient k2 is represented by maximum principal strain SiB in the reference element size and a coefficient q as 


    PNG
    media_image3.png
    32
    509
    media_image3.png
    Greyscale
  .
	
However, because Zhu et al., Hiwatari and Ueda teach the effective variables, for example, the element size, tensile strength of the steel material, the forming limit value prediction expression is, in a case where p is a strain ratio, M is an element size indicating a size of an element in an analysis model used in an analysis by the FEM, E1 is maximum principal strain in an element size M, and E2 is minimum principal strain in the element size M, represented by a first coefficient k1 and a second coefficient k2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the variables such to derive the claimed mathematical equation, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such an optimization further improves the mathematical operation of Zhu as modified by Hiwatari and Ueda to be specific to a steel plate and it’s forming process, thereby improving the overall analytical process of Zhu et al. towards an intended analytical application.

s 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (20014/0019099) in view of Ueda et al. (JP 2008107322), as applied to claim 1, further in view of Kumagai (2007/0090165).

With respect to claim 2, Zhu et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the element extraction unit has a joint element extraction unit which extracts a joint element which specifies that two steel materials be joined; an annular ring specification unit which specifies an annular ring with a contact between the joint element and an element forming the steel material as being a center point; and an element determination unit which determines an element at least whose part is included in the annular ring to be an element forming the heat affected zone.
Kumagai teaches a similar device having a joint element extraction unit (i.e. a portion of computer [0026]) which extracts a joint element (i.e. shell elements) which specifies that two steel materials be joined (as seen in Fig. 1, [0032-0033}); an annular ring specification unit (i.e. a portion of the computer) which specifies an annular ring with a contact (X) between the joint element (as shown in Fig. 4) and an element forming the steel material as being a center point (as seen in Fig. 1B); and an element determination unit (i.e. a portion of the computer) which determines an element (i.e. beam elements) at least whose part is included in the annular ring (Fig. 4) to be an element forming the heat affected zone (i.e. the welded portion).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the device of Zhu et al. to include the control logic of Kumagai to model a joint created by a spot weld allowing a fracture analysis to be performed with 

With respect to claim 3, Zhu et al. as modified teaches wherein the reference forming limit value generation unit (of Zhu et al.) has: an adjacent information acquisition unit (as taught in Kumagai) which acquires material property [0030] and sheet thickness (t1, t2, and t3 of Kumagai [0029]) of the element adjacent to a contact point (X) between the joint element (beam elements) and an element forming the steel material (of the model); a material property estimation unit (of the computer) which estimates material property of the heat affected zone from material property acquired by the adjacent information acquisition unit (as entered and inputed into the model, as taught by Ueda et al, which takes into account heat aspects of a material in an heat affected portion of the spot weld); and a forming limit value generation unit (of the computer as modified) which generates the reference forming limit value in accordance with material property estimated by the material property estimation unit (of Kumagai) and sheet thickness acquired by the adjacent information acquisition unit [0029-0030] of Kumagai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (2016/0288184) which discloses a database of material parameters for FEM simulation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853